                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        EDCV 18-2152-PSG (JEM)                                    Date     Nov. 19, 2018
 Title           Juan Diego Rodriguez v. Nancy A. Berryhill




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S FAILURE TO FILE
                         PROOF OF SERVICE

       The Court notes that plaintiff has failed to file the appropriate proof of service
establishing that defendant has been served. Plaintiff is directed to the Court’s Case
Management Order that required service to be completed and proof thereof to be filed within
28 days of that Order.

       Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
November 29, 2018, why this action should not be dismissed for lack of prosecution. The
Order to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is
advised that failure to file a proof of service or other response to this Order to Show Cause
may result in the Court recommending that the case be dismissed for failure to prosecute
pursuant to Federal Rules of Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
